Title: 26. A Bill of Mortmain, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly that no person presume to convey by deed, will, or otherwise any lands or slaves, or the use of them, or under the color of any such conveyance to receive of any man, or by any other craft or ingenuity to appropriate to himself any lands or slaves, or the use of them, whereby such lands or slaves, or the use thereof may any wise come into mortmain. And if any body politic do implead any and the party impleaded maketh default whereby he ought to lose the lands or slaves after the default made, it shall be enquired by the country whether the plaintiff had right in the thing demanded or no; and if it be found that the plaintiff had right in his demand, the judgment shall pass with him, and he shall recover; and if he hath no right it shall be taken to be amortised.
And in all these cases the thing amortised shall incur, the one moiety to the commonwealth, and the other moiety to him who will demand the same with good faith, as well for himself as for the commonwealth, or the whole shall incur to the commonwealth if it be first demanded on that behalf.
